Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statement of Reasons for Allowance
The prior art does not teach or render obvious the claimed composite membrane. McKeown (U.S. 2013/0267616), cited in the International Search Report, discloses membranes derived from polymers comprising Troger’s base moieties and which can be crosslinked, but the Troger’s base moieties in the polymers of McKeown do not include an L group substituted with a carboxylic acid or a corresponding salt or ester group, or a hydroxyl group, and does not provide motivation for one of ordinary skill in the art to modify the Troger’s base moieties to have such a substituted L group. It is noted that Troger only teaches the inclusion of an additional amino group when discussing crosslinking in paragraph 14. Additionally, Du (Du, N., Dal-Cin, M.M, Pinnau, I., Nicalek, A., Robertson, G.P., Guiver, M.D., “Azide-based Cross-Linking of Polymers of Intrinsic Microporosity (PIMs) for Condensable Gas Separation”, Macromol. Rapid. Commun. 2011, 32, 631-36), cited in the International Search Report for its teaching of an azide crosslinking agent, uses a different microporous polymer than McKeown, and also does not disclose polymers containing the claimed substituted L group. Similarly, Liskey (U.S. PG Pub. No. 2015/0165383), discloses azide crosslinking agents for polymers of intrinsic microporosity, but does not disclose or render obvious the Troger’s base-containing polymers of the currently presented claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771